Citation Nr: 0926690	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision in which the RO 
granted service connection for PTSD, assigning an initial 30 
percent rating, effective March 31, 2004.  The Veteran 
perfected an appeal to the initial rating assigned.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing 
at the RO; a copy of the transcript is in the record.  After 
that hearing, the Veteran submitted additional evidence 
directly to the Board, with a waiver of initial RO 
jurisdiction, which the Board accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2008).

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

Since the award of service connection, the medical evidence 
of record shows the Veteran's PTSD has been primarily 
manifested by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
irritability; anxiety; depression, sleep difficulties, some 
memory loss; and some difficulty in maintaining work and 
social relationships; without any evidence of delusional or 
homicidal ideations, hallucinatory perceptions, or obsessive-
compulsive tendencies, resulting in occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A June 2004 pre-rating letter provided the Veteran with 
Pelegrini-compliant notice.  Later, in an April 2006 
response, the Veteran acknowledged that he had been provided 
with notice about the evidence and information necessary to 
substantiate his claim for benefits which met all of the 
requirements noted above, including informing the Veteran of 
what kinds of information and evidence VA would try to obtain 
and what kinds of information and evidence he needed to 
provide to VA, and that he had no other information or 
evidence to give to VA to substantiate his claim.  

Here, the Veteran is challenging the initial rating assigned 
for PTSD following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a claim for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Even so, in a 
February 2008, prior to certification of the appeal to the 
Board, the Veteran was provided the specific notice required 
by Dingess (as the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim) in a letter issued in regard 
to later filed service-connection claims.

The Board finds no prejudice to the Veteran in proceeding 
with the present decision.  In a September 2005 statement of 
the case (SOC), the Veteran was later provided with 
information concerning the relevant diagnostic codes and 
their application and the criteria for establishing an 
extraschedular rating, and the Veteran has given testimony 
and made statements, to include through his representative, 
indicating actual knowledge of what would be required for a 
higher initial rating.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of his claim for a higher initial rating.  
38 U.S.C.A. § 5103A (a), (b), (c).  Specifically, the RO 
secured and associated with the claims file evidence 
pertinent to this claim, including service treatment records, 
statements from his Vet Center social worker, reports of VA 
examinations, and VA and Vet Center treatment records.  The 
Travel Board testimony and statements submitted by the 
Veteran, his wife and his representative, on his behalf, have 
also been associated with the record.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

II.  Background

During his Travel Board hearing, the Veteran indicated that: 
he had had trouble staying in relationships, has difficulty 
sleeping and with stuttering particularly after 9/11, watches 
television in the dark, does not like to go to large 
functions or malls, tends to avoid parades and other 
activities, tends to isolate himself, has little interest in 
sex because of the medications he takes for his PTSD, has 
only two close friends, has been married to his current wife 
since 1997, and has no relationship with his siblings or 
nephews or nieces as they live in California and Cleveland.  
He worked at various breweries and retired about 2 1/2 years 
ago.

In a statement dated in February 2009, the Veteran's wife 
indicated that the Veteran's behavior has deteriorated over 
the last several years.  She described him as moody, 
withdrawn and quick to anger.  She indicated that he lacks 
motivation and is more prone to procrastination; that he 
starts projects but does not complete them; and that he 
spends more time alone and is pre-occupied with programs 
dealing with World War II and Vietnam.  She complained that 
he shows little to no enthusiasm for doing things as a 
couple.  For example, when she goes shopping, he will sit 
alone in a bar while she shops.  They do not go out as often 
as they use to because he does not like crowds.  Simple 
changes, like moving furniture, cause him to become annoyed.  
While he has always had nightmares since she has known him, 
they seem to be more frequent.  His sleeping pills help him 
to fall asleep, but also seem to have increased his dreams.  
The Veteran seems more despondent when he returns from the VA 
medical center and from his weekly counseling group.  It 
bothers her when the Veteran says that maybe his friends that 
died are "the lucky ones."  Since being diagnosed and 
receiving medication for PTSD at the VA, the Veteran's sex 
drive is non-existent.  All of the above, she maintains hurts 
their relationship.

Vet Center records from October 2002 through January 2009 
reflect that the Veteran attended nearly weekly PTSD group 
therapy sessions.  Generally, his mental status examination 
was within normal limits and his behavior was appropriate, 
realistic and cooperative.  Except for intermittent weeks 
showing better coping and less severe stressors and symptoms, 
most weeks the status of his psychosocial stressors and of 
his psychological symptoms were noted to be unchanged or more 
severe with the Veteran coping less effectively.

In a June 2004 statement, a social worker at the Vet Center 
indicated that the Veteran had been a client since October 
2002 and was receiving therapy for PTSD related to his combat 
experiences in Vietnam.  The Veteran reported detachment from 
family and friends with significant patterns of isolation and 
withdrawal resulting in severe social impairment.  He 
continued to experience severe depression, sleep 
disturbances, nightmares, daily intrusive thoughts, daily 
panic attacks, hypervigilance, and flashbacks resulting in 
severe limitations in employment.  The prognosis was poor and 
therapy would be continued on a weekly basis to assist in 
controlling these chronic and severe symptoms.  In April 2005 
and February 2009 statements, this social worker reiterated 
his previous assessment, adding, in the most recent 
statement, that the Veteran's symptoms result in his 
unemployability.   

In October 2002, the Veteran was seen at the Atlanta VA 
Medical Center (VAMC) for stuttering.  November 2002 VA 
speech pathology consult and progress notes reflect that he 
had worked for Anheuser Busch for 28 years and had recently 
become a training coordinator and primary instructor.  The 
Veteran reported that his stuttering had increased 
significantly over the last 1 1/2 years.  He was given an Easy 
Speech delayed auditory feedback device to reduce his 
stuttering.  Subsequently, a June 2003 VA social work 
progress note reflects that he seemed to have several signs 
of possible PTSD and mild depression; he needed a mental 
health evaluation.  A December 2003 VA social work note shows 
that the Veteran reported problems with sleep, some anger 
issues, and certain smells invoked reminders of Vietnam.  He 
stated that he had anxiety related to work, plant tours, 
making presentations, etc.  The Veteran has a college degree 
in political science from Cal State Northridge.  On 
examination, he was alert, oriented, appropriately dressed 
with appropriate mood and affect but endorsed anxiety in some 
settings.  He also reported symptoms related to PTSD such as 
sleep disturbance with dreams, irritability, and flashbacks, 
but denied suicidal and homicidal ideations and audio and 
visual hallucinations.  Thought process was clear and goal 
directed with good insight and judgment.  

At a March 2004 VA mental health intake, the Veteran reported 
symptoms consistent with PTSD of 20 years' duration, worse in 
the past three to four years, and a history of speech 
impediment which made him socially anxious, which had 
returned about two years ago after an absence of years and 
appeared to be stress related.  He denied suicidal and 
homicidal ideation.  Trazodone was prescribed for sleep.  
When seen for a follow-up in June 2004, the Veteran reported 
some improvement in anxiety symptoms, most especially in 
intensity of his speech impediment.  He complained of sexual 
dysfunction due to his medication but denied suicidal and 
homicidal ideation.  Possible improvement in some PTSD 
symptoms was noted, the Veteran appeared more aware of 
depressed mood, anergia and fatigue.  A Global Assessment of 
Functioning (GAF) score of 65 was given.

During a July 2004 VA examination, the Veteran reported a 
history of anxiety since his tour in Vietnam, especially 
since the attacks on 9/11/2001, he has had increasing 
difficulty with insomnia, nightmares, worsening stutter, 
anger, and depression.  These symptoms occur constantly.  The 
Veteran's ability to perform daily functions during 
remission/partial remission was fair.  The examiner stated 
that the Veteran also had the psychiatric condition of 
depression manifested by depressed moods and poor 
concentration.  The Veteran's response to medication had been 
minimal and he still required continuous treatment to control 
his condition because his symptoms persisted.  He had not 
been admitted to a hospital nor required any emergency room 
visits for his psychiatric problem.  The Veteran had 14 years 
of education before entering military service.  After the 
military, he completed college and worked as a brewer for 33 
years.  The Veteran reported that the relationships with his 
supervisor and coworkers were fair.  In recent years, he had 
decreased trust of his employer.  The Veteran's relationships 
with members of his family of origin were/are good.  He 
described his relationship with his current wife as good.  
Since he developed his mental condition, the Veteran had had 
increasing problems with stuttering, work focus, sleep, and 
irritability and now preferred social isolation.  The Veteran 
reported using alcohol as a young adult because of social 
norms and he continued to use it which affected his health by 
likely worsening his anxiety and depressed moods.  Because of 
combat stressor experiences, he developed a significant 
stutter in Vietnam.  He had persistent recollections of 
stressor events and avoided activities, places or people that 
arouse such recollections.  The Veteran had a persistent 
feeling of detachment or estrangement from others.  He also 
had symptoms of increased arousal, difficulty falling or 
staying asleep, difficulty concentrating, and episodic 
irritability or outbursts of anger.  

On examination, the Veteran's orientation was within normal 
limits.  Appearance, behavior, hygiene, and thought processes 
were appropriate.  Abstract thinking was normal.  Memory was 
within normal limits.  Affect and mood were abnormal with 
flattened affect.  There was abnormal speech which occurred 
intermittently-a childhood stutter.  Panic attacks, 
obsessional rituals, and suicidal and homicidal ideations 
were absent.  There was no history of delusions or any 
observed.  No hallucinations were observed.  Judgment was not 
impaired.   The Veteran was diagnosed with chronic PTSD and 
he was given a GAF score of 55.  The examiner noted that the 
Veteran suffers from an alcohol abuse disability that was due 
to PTSD and was likely an outgrowth of attempts to "self 
medicate" anxiety.  The examiner added that the Veteran 
occasionally had some interference in performing activities 
of daily living and had difficulty establishing and 
maintaining effective work and social relationships because 
of anxiety.  But he had no difficulty in understanding 
commands and he appeared to pose no threat of persistent 
danger or injury to self or others.

At a September 2004 VA follow-up, the Veteran complained of 
depressed mood and work stressors.  He was alert, oriented 
with mildly depressed mood and affect.  He denied any acute 
stressors.  Thought process was organized with fair insight 
and judgment.  The Veteran continued to work daily but had 
increased stress related to job pressures.  As management had 
recently put him in a training and tour guide position, which 
required speaking in front of groups of people, his 
stuttering had increased.  He felt that his employer was 
trying to force him out or to retire but he did not have 
enough time in.  The Veteran reported some improvement in his 
level of depression but he continued to isolate and reported 
some sexual dysfunction.  During a March 2005 VA follow-up, 
the Veteran reported having had good and bad days and that 
the medication helped some.  He continued to complain about 
sleep problems sometimes associated with bad dreams.  The 
Veteran was alert, oriented with mildly depressed mood and 
anxious affect.  He denied suicidal and homicidal ideations, 
audio and visual hallucinations and delusions.  Thought 
process was clear and goal directed with fair insight and 
judgment.  He saw his psychiatrist the same day and 
complained of trouble sleeping and having a hard time doing 
tours at work because of his stuttering.  The Veteran still 
had intrusive memories, nightmares, as well as avoidance 
symptoms, foreshortened future, and some hyperarousal.  He 
had had more nightmares recently and he had trouble with 
early morning wakening, some weight gain, minor guilt, self-
esteem difficulties, anhedonia, and occasional passive 
suicidal ideation, but no active suicidality.  On 
examination, the Veteran was alert and had good eye contact 
but was mildly guarded.  He had sound prolongations, extended 
pauses and word interruptions.  There was no evidence of 
psychosis or suicidal ideation.  His affect was sad and 
blunted.  The assessment was PTSD, major depressive episode, 
recurrent, and stuttering.  

During an August 2005 VA examination, the Veteran reported 
that, despite changed medications and regular therapy 
sessions, his symptoms of PTSD were worsening, specifically, 
insomnia, nightmares, irritability, anger, feeling depressed, 
and stuttering had worsened.  Also, he stated that he had 
difficulty focusing, concentrating and motivating himself.  
The Veteran felt more overwhelmed and he stated that his 
marriage was suffering.  His ability to perform daily 
functions during remission/partial remission was more 
limited.  He was struggling at his job.  The Veteran still 
required continuous treatment to control his conditions 
because symptoms persisted.  While working as a brewer for 33 
years, the Veteran stated that the relationships with 
coworkers were good but the relationship with his supervisor 
was poor, indicating that a new brew master was "getting rid 
of the old people".  He reported that he was ever more 
socially withdrawn.  

On examination, the Veteran's orientation was within normal 
limits.  Appearance, hygiene and thought processes were 
appropriate.  Behavior was not appropriate with findings of 
considerable anxiety.  Abstract thinking was normal.  Memory 
was within normal limits.  Affect and mood were abnormal with 
findings of despair and considerable anxiety.  Communication 
was within normal limits.  There was abnormal speech which 
occurred constantly-a stutter.  Obsessional rituals and 
suicidal and homicidal ideations were absent.  There was no 
history of delusions or any observed.  No hallucinations were 
observed.  Judgment was not impaired.  The Veteran was 
assigned a GAF score of 50.  The examiner noted that the 
Veteran suffered from an alcohol abuse disability that was 
due to PTSD and was likely an attempt to self medicate his 
PTSD.  The examiner added that the Veteran occasionally had 
some interference in performing activities of daily living 
and had difficulty establishing and maintaining effective 
work and social relationships because of PTSD.  But he had no 
difficulty in understanding commands and he appeared to pose 
no threat of persistent danger or injury to self or others.

During a November 2005 VA follow-up, the Veteran complained 
of lack of interest, emotional numbness, problems with 
recurrent, intrusive thoughts related to traumatic events, 
chronic sleeping problems, easy to anger, and irritability at 
times.  He appeared to be having guilt feelings related to 
his team being killed.  The Veteran had discontinued Prazosin 
secondary to feeling too sleepy in the morning and failure to 
help with nightmares.  On examination, he was well groomed 
and alert.  His behavior was calm and appropriate.  Affect 
was constricted; mood was depressed and anxious.  Thought 
processes were cogent.  Cognition was good.  He denied 
suicidal and homicidal ideations and audio and visual 
hallucinations.  There was no evidence of delusions.  The 
assessment was chronic PTSD and recurrent major depressive 
disorder.  Venlafaxine was increased.  When seen in January 
2006, the Veteran still complained of low interest and 
insomnia.  He had a somewhat restricted affect.  He discussed 
potentially working as a contractor in Afghanistan and 
possible feelings of guilt, missing camaraderie related to 
this.  He continued to have early awakening which was mildly 
improved with restoril.  Examination findings were nearly 
identical to those in November 2005, except that the Veteran 
was casually dressed, mood was depressed and cognition was 
fair.  The attending physician noted that the Veteran still 
appeared to have some degree of anhedonia and insomnia and 
discussed to what degree some current emotional conflicts 
were related to the ongoing war in Iraq and might be 
exacerbating his feelings of guilt.  Effexor and restoril 
were increased.  At a February 2006 follow-up, the Veteran 
reported some decrease in anger and irritability but still 
complained of some problems with low motivation, though he 
appeared to be functioning adequately at work and at home.  
He still had some persistent insomnia characterized by early 
awakening and some difficulty falling back asleep.  The 
Veteran noted problems with decreased libido with 
venlafaxine.  Examination findings were nearly identical to 
those in January 2006, except that the Veteran's behavior was 
noted to be calm and mood was mildly depressed.  The 
assessment was chronic PTSD and recurrent major depression in 
partial remission.  The physician noted that the Veteran 
appeared to have had some improvement with medications, 
though still likely not treated to remission.  

During a May 2006 VA social work follow-up, the Veteran 
reported that he continued to work at the brewery assigned to 
the training staff and making presentations, which his speech 
impairment made particularly difficult for him when he was 
stressed or agitated.  He was having increasing difficulty 
with his manager who the Veteran believed was trying to force 
him out of the company.  His wife had encouraged him to quit 
but he wanted to continue to work to make a living.  He 
recently had purchased a gun but denied plans to use it in a 
destructive or negative way, noting that he had several 
others.  On examination, the Veteran was alert and oriented 
with mildly depressed mood and anxious effect.  He denied 
suicidal and homicidal ideations, audio and visual 
hallucinations, and delusions.  Thought process was organized 
and goal directed.  Insight and judgment were fair.  When 
seen by his psychiatrist the same day, the Veteran reported 
occasional feelings of anger, particularly towards his boss, 
and admitted "feeling like getting physical with him" at 
times, but denied homicidal or suicidal ideation.  He still 
had some episodic problems with depressed mood and chronic 
PTSD symptoms, though still working.  The Veteran stated that 
his relationship with his wife was relatively good.  With 
regard to the new purchase of another gun, the Veteran 
indicated that he had roughly fourteen and liked to collect 
guns and fire them at the range sometimes, normally keeping 
them under lock and key.  The examination findings and 
assessment were identical to those noted in February 2006.  
At a late July 2006 follow-up, the Veteran reported that he 
had retired from his job, and that he felt this had helped 
with problems of irritability and anger he was having 
(particularly directed at his boss).  He complained of some 
ongoing anxiety and worry, but felt that it was relatively 
manageable.  The Veteran had been looking into potential job 
opportunities.  Examination findings and assessment were 
nearly identical to those in May 2006, except that his mood 
was noted to be mildly anxious.  The VA physician added that 
the Veteran appeared to be modestly improved since last visit 
and no medication changes were warranted at that time.  At a 
September 2006 follow-up, the Veteran reported that he was 
more anxious compared to the last visit.  He had some limited 
interests-reading and following the news-with no real goals 
at that point.  Examination findings and assessment were 
identical to those in July 2006.  During a November 2006 
follow-up, the Veteran felt that he had been doing relatively 
well until the past couple of weeks, acknowledging that the 
holiday season tended to be difficult for him.  He reported 
that he continued to lie in bed often, though usually not 
sleeping, that he enjoyed watching TV, and that he had made 
some limited progress in trying to get his manuscript 
published.  However, he was having problems finding work; he 
had been on a few job interviews without success.  
Examination findings and assessment were identical to those 
in February 2006.

During a March 2007 VA follow-up, the Veteran reported 
ongoing problems with somewhat irritable and angry mood.  He 
discussed frustration with difficulty finding work, themes of 
feeling that people do not respect each other and how this 
might relate to his past experiences as a veteran.  He 
continued to drink one beer per day.  The Veteran still had 
ongoing difficulty with insomnia, for which ambien had been 
effective; however, he worried about "getting addicted."  
The examination findings and assessment were identical to 
those in November 2006.  An April 2007 VA follow-up note 
reflects that the Veteran had occupational and social 
impairment secondary to his PTSD.  On examination, he was 
casually dressed and had fair eye contact.  No psychomotor 
retardation or agitation was noted.  He was cooperative, but 
his mood was irritable with a congruent effect.  Thought 
process was organized and content was appropriate.  He denied 
suicidal and homicidal ideation and audio and visual 
hallucinations.  No delusions were elicited.  A May 2007 VA 
social work progress note reflects that the Veteran was 
retired and had taken up making wine as a hobby.  There was a 
mild conflict between the Veteran and his wife in that she 
wanted to spend and travel and he tended to be frugal.  He 
reported feeling good about his retirement and he felt that, 
if he had not retired when he did, that because of his anger, 
he might have gone off at work in view of the company not 
promoting the experienced brew master but the young chemist 
who had been hired over the last 10 or 12 years.  The 
assessment was prolonged PTSD.  A July 2007 VA psychiatry 
general progress note reflects that it took longer than usual 
to receive his medications and that the Veteran had run out 
of venlafaxine, as a result he was very irritable, had 
several angry outbursts, and experienced withdrawal symptoms.  
His wife had been upset with him secondary to his increased 
PTSD symptoms.  The Veteran continued to have PTSD symptoms 
in all three areas: re-experiencing, avoidance/isolative 
behavior, and hyperarousal.  He had occupational and social 
impairment secondary to his PTSD.  Examination findings were 
identical to those in April 2007.  A July 2007 VA social work 
progress note reflects continued symptoms related to PTSD 
where he has difficulty sleeping/staying asleep, tends to 
isolate and some increased anger.  An October 2007 social 
work progress note shows the Veteran struggling with his 
ability to communicate which was obviously strained.

A January 2008 social work progress note reflects increases 
in recurring dreams, flashbacks and sleep disturbances.  The 
Veteran reported nightly sleep disturbances and to have had 
increased anxiety of late that he believed was due to the 
holiday season that just passed.  The Veteran had some anger 
and anxiety related to his early retirement.  A March 2008 VA 
psychiatry progress note reflects that the Veteran reported 
that he had not been sleeping well as he had been unable to 
refill his prescription for sleep medication.  He noted 
increased irritability and anger outbursts and described a 
recent incident with his wife.  He complained of increased 
PTSD symptoms in all three core areas.  The Veteran had 
occupational and social impairment secondary to his PTSD.  
Examination findings were identical to those in April 2007.  
The impression was PTSD.  A GAF score of 48 was given.  Later 
that day, a VA social work progress note reflected that the 
Veteran reported that he was active and open with others in a 
group sponsored by the Vet Center and was using the group to 
help him deal with the issues of anger, depression, recurring 
dreams, flashbacks, and isolation as it was connected with 
his PTSD.  He described an incident where he and his wife got 
into an argument and he became heated and was debating with 
himself being physical.  This upset him because he had never 
reached this point before.  He was not certain of what was 
going on at the time that he would react in such away.  The 
Veteran felt that his medications were not helpful in 
improving his depression.  The assessment was prolonged PTSD, 
increased anxiety appeared to be connected with recent family 
issues and pain.  A May 2008 VA social work progress note 
reflects that the Veteran reported that his anxiety level had 
increased tremendously and that he was stuttering more.  He 
also was having more issues with his marriage, reporting poor 
communication between himself and his wife.  He reiterated 
his feeling that his medications were not helpful in 
improving his depression.  During a July 2008 VA social work 
progress visit, the Veteran was stuttering more than on 
previous visits but he could not relate the increase to any 
direct event that he was aware of at the time.  The 
assessment reflected that the Veteran's PTSD was prolonged 
and severe.  He had good insight into his illness.  The same 
assessment was given at the next follow-up in November 2008.  
A February 2009 VA social work progress note reflects that 
the Veteran's symptoms related to combat in Vietnam were 
significant.  He was having panic attacks, his stuttering was 
getting worse, he had difficulty dealing with others, he was 
hypervigilant and hyperaroused, he had flashbacks, his short- 
and long-term memory was nonexistent, he had unprovoked 
irritability.  The Veteran reported that he was unable to 
speak with his wife without yelling and that he tended to 
isolate himself.  He had no motivation and his mood was up 
and down.  The Veteran had good insight into his illness and 
was willing to follow suggestions. 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD has been rated as 30 
percent disabling under Diagnostic Code 9411, since March 31, 
2004.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  VA examiners have assigned GAF scores of 50 and 
55, while June 2004 and March 2008 VA mental health notes 
show GAF scores of 65 and 48, respectively, assigned to the 
veteran's PTSD symptomatology.  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally the person functions well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  The 
Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

Since the award of service connection, the medical evidence 
of record shows that the Veteran's PTSD symptoms have 
vacillated between the criteria for a 30 percent rating and 
that of a 50 percent rating.  Therefore, in light of the 
entire record, the Board finds that these records place the 
evidence into relative equipoise such that the Veteran's PTSD 
symptomatology would be just as likely to approximate a 50 
percent rating as a 30 percent rating.  Resolving doubt in 
favor of the Veteran, the Board finds that the Veteran's PTSD 
more nearly approximates the criteria for a 50 percent 
disability rating under Diagnostic Code 9411.  At no time 
have the Veteran's symptoms approximate those of either a 70 
or 100 percent rating.

Notably, the medical evidence does not reflect that the 
Veteran has such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or disorientation to time or place.  By 
contrast, the record reflects that, since the award of 
service connection, the Veteran's PTSD has been primarily 
characterized by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
irritability; anxiety; depression, insomnia, mild memory 
loss; and some difficulty in maintaining relationships.  
These symptoms have been productive of social impairment, 
marked by difficulty in establishing and maintaining 
effective social relationships outside of his immediate 
family, and more recently productive of some occupational 
impairment.

After reviewing the record, and resolving doubt in favor of 
the Veteran, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent disability 
rating under Diagnostic Code 9411 than those for a 30 percent 
disability rating since the award of service connection.  The 
medical record suggests that the Veteran's PTSD has caused 
occupational and social impairment with deficiencies in the 
areas of work and mood, but not his judgment, thinking, or 
personal hygiene.  Therefore, the requirements for a 70 or 
100 percent rating have not been met.



C.  Other Considerations

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 50 
percent rating already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that, in 
an attachment to his substantive appeal, the Veteran 
indicated that he had worked at five different breweries and 
had left the last four due to social and work issues.  At 
Anheuser Busch, he had changed brewery locations several 
times due to work-related issues and he usually lost 4 to 6 
days a year due to headaches, nausea and fatigue which had 
been related to stress.  Except for adding the words 
"resulting in his unemployability" in a February 2009 
statement made by the Veteran's Vet Center social worker, all 
of this social worker's former statements did not discuss 
employability and the social worker did explain why he had 
added this phrase in the most recent statement.  Here, the 
Veteran has been retired since July 2006, and has gone on job 
interviews since then.  Even so, there is no indication that 
his PTSD resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection, or to 
otherwise render impractical the application of the regular 
schedular standards.  The Veteran reported no previous 
psychiatric hospitalizations or emergency room visits for his 
PTSD.  In the absence of evidence of such factors, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, the Board does not find that the evidence of record 
from the award of service connection to the present supports 
the conclusion that the Veteran is entitled to additional 
compensation for his PTSD during any time within the appeal 
period under the holdings in Fenderson and Hart, cited to 
above.


ORDER

An initial rating in excess of 50 percent for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


